                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                    JS-6
                                     CIVIL MINUTES – GENERAL


 Case No.          SACV 18-01617-AG (DFMx)                          Date       March 1, 2019
 Title             Nehemiah Kong v. Hassan and Sons, Inc. et al


 Present: The Honorable           ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE
                Melissa Kunig                       None Reported                         __________
                Deputy Clerk                   Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None Present                                     None Present


 PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATION
                           TO DISMISS CASE


       The Court, having been advised by the Plaintiff that this action has been resolved by a
Joint Stipulation to Dismiss Case [26], hereby orders this action dismissed without prejudice.
The Court hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                      -       :       -
                                                    Initials of Deputy Clerk    mku




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
